Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
2.	Claims 1-5, 13-15, 21-24 rejected under 35 U.S.C. 101 because 
Step 2A, Prong One: Claims 1 and 13 recite an abstract idea of mental processes. In the claims the steps of:
obtaining a plain text, the plain text including at least a first word; (a human can read/visually inspect a first word in a text or document)
determining for each respective reference question in a set of reference questions of a set of stored reference QA pairs, using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the first word of the plain text; wherein each reference question in the set of reference QA pairs has a corresponding reference answer (using pen and paper, a human evaluates whether a question in the list of question, collect questions into a question-plain text matching model and calculate score indicating a similar between the question and the first word)
ranking the set of reference questions based on the determined question matching score; (a human can mental ranking questions or using pen and paper)
selecting a first reference question based on the ranking; and (a human selects a question)
forming a new QA pair  based on the selected first reference question and the plain text; (a human using pen and paper write up QA pair) and
updating the set of stored reference QA pairs to include the new QA pair (a human memorizes QA pairs and new QA pair or record QA pairs include new QA pair).
are recited at a high level of generality such that it could be practically performed in the human mind. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind. These concepts fall into the mental process group of abstract ideas, which are evaluations and/or judgements (determining…, ranking…, selecting…). Nothing in the claims precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and 2019 PEG.
Step 2A, Prong Two: Other than the abstract idea which results in a question-plain text matching model, the claim does not feature any practical application beyond the abstract idea.  The abstract idea does not result in any different or novel question-plain text matching model that would improve natural language understanding- it’s only a generic question-plain text matching model resulting from collecting terms via the aforementioned abstract idea. The abstract idea, as claimed, is not integrated into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, the steps recite in the claims do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation and do not result in the claim amounting to significantly more than the abstract idea. See MPEP 2106.05
Dependent claims 2-5, 14-15, 21-24 inherit the same defects.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains. Claims 1 and 13 recite “forming a new QA pair based on the selected first reference question and the plain text” which was not described in the specification. Applicant required to point out specifically where in the specification support such limitation.
Claim Rejections - 35 USC § 103
4.	Claims 1-2, 13-14, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (2018/0025280) in view of Gao et al. (2013/0103493) and Wang et al. (US patent 11,055,793) further in view of Agarwal et al. (2008/0104065).
As to claim 1, Beller teaches a method for generating question answer (QA) pairs for automated chatting comprising: obtaining a plain text (abstract and at least [0006] – input text); QA systems and question answering pipeline of the IBM Watson TM system is an application of advanced natural language, information retrieval, knowledge representation and reasoning and machine learning technologies of open domain question answering… ([0003-0004]); determining for each respective reference question, using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the word of the plain text ([0066], [0067] – reasoning algorithms perform different analysis: comparisons, generates score and looks at the matching of terms and synonyms within the language of the question), wherein each reference question in the set of reference QA pairs (question answering (QA) system) has a corresponding reference answer (Fig. 5 and related texts, [0003-0004, 0016-0018]); ranking questions based on the determined question matching score ([0107-0108] – ranking of the synonyms or automatically determined from frequency used of the synonym and the exact matching and synonyms compiled and used in a quantitative function to generate a score for the degree of matching of the evidence passage to the input question; [0024] – match between question’s temporal focus and temporal focus of the text from which the answer is extracted; [0027] – matching verb tense between token and text as part of processing an input question; [0067] – reasoning algorithms looks at the matching of terms and synonyms within the language of the input questions and the found portion of the corpus data while others evaluate the source of the portion of the corpus data and evaluate its veracity; [0071] -  a single final answer having a highest ranking score or confidence measure or which is a best match to the input question); selecting a first question based on the ranking ([0066] – sending the query to the QA pipeline as a well-formed question which is then interpreted by the QA pipeline and a response provided containing one or more answers to the questions; [0108-0109]); forming a QA pair based on the selected first reference question and the plain text (Figs 1-3, [0003, 0016-0017, 0046, 0068-0072]). Beller does not explicitly discuss the plain text including at least a first word, selecting a first reference question based on the ranking and updating the set of stored reference QA pairs to include the new QA pair.
Gao teaches a first word in a document may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).
Wang teaches candidate question scoring and ranking is used to select candidate questions to use to generate a suggestion (col. 18, lines 34-36).
Agarwal teaches stored questions and answer pairs (abstract; [0006]) and determining question and answer pairs corresponding to user inputs requesting information ([0016]); the FAQ list updated with new question and answer pairs (abstract, [0050-0051]); updated values associated with the question and answer pairs stored in the database used to generate and update FAQ lists on the web site ([0039, 0044]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Gao, Wang and Agarwal into the teachings of Beller for the purpose of using the first word instead of any other word position of the text in a search query would have a higher probability of mapping and using the updated QA pairs stored in the database to generate and update FAQ lists on a web site.
As to claims 2 and 14, Beller teaches the method of claim 1 and the apparatus of claim 13 wherein determining the question matching score includes computing a similarity score between the word of the plain text and a reference QA pair through at least one of word matching and semantic matching ([0066] – a process evaluates a given section of a document for semantic content using a variety of conventions to query such document from the QA pipeline, i.e. sending the query to the QA pipeline as a well-formed question interpreted by the QA pipeline, [0067] – reasoning algorithms looks at the matching of terms and synonyms within the language of the question; [0027, 0107-0108]), wherein the set of reference questions comprises a set of reference QA pairs ([0066-0067]). Beller does not explicitly discuss the first word of the plain text.
Gao teaches a first word in a document may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Gao into the teachings of Beller for the purpose of using the first word instead of any other word position of the text in a search query would have a higher probability of mapping.
Claim 13 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Beller teaches a plain text obtaining module (abstract and at least [0006] – receiving by the cognitive system a cognitive operation request comprises a portion of input text), a question determining module ([0066-0067] – sending the query to the QA pipeline as a well-formed question which is then interpreted by the QA pipeline; the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted feature to formulate queries and applies those queries to the corpus of data), and a QA pair forming module ([0003] – generating Question and Answer (QA) systems, [0016] – question answering (QA) system, [0046] – Question Answering (QA) pipeline).
As to claim 23, Beller teaches the plain text includes a plurality of words (abstract, [0006]) wherein the method further comprises providing a response to the obtained plain text including a reference answer corresponding to the first reference question in a text window ([0066] – sending the query to the QA pipeline as a well-formed question which is then interpreted by the QA pipeline and a response provided containing one or more answers to the questions; [0103, 0113] – from the ranked listing of candidate answers, a final answer are generated and output to the submitter of the input question via a graphical user interface or other mechanism for outputting information); and Gao teaches a first word in a document (a document includes one of the plurality of words) is one of the plurality of words and may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).
As to claim 24, Beller teaches the plain text includes a plurality of words (abstract, [0006]) and Gao teaches a first word in a document (a document includes one of the plurality of words) is one of the plurality of words and may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).

5.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, Gao, Wang and Agarwal in view of Gupta et al. (US Patent 9,959,315).
As to claims 5 and 22, Beller teaches using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the word of the plain text ([0066], [0067] – reasoning algorithms looks at the matching of terms and synonyms within the language of the question); computing similarity scores of a plurality of QA pairs compared to the plain text through matching model and wherein selecting the first reference question comprises looking for the exact term from an input question or synonyms to the term in the input question, exact matches will be given the highest similarity score as the question [0107-0108]; and Agarwal teaches stored questions and answer pairs (abstract; [0006]) and determining question and answer pairs corresponding to user inputs requesting information ([0016]). Beller, Gao and Agarwal do not teach selecting the first reference question comprises selecting a reference question in a reference QA pair having the highest similarity score as the question.
Gupta teaches determining the score being the highest indicates the heading if very relevant to the question and selecting a first match boost factor that can be a fixed value, can be proportional to the similarity score according a first relation when the similarity score exceeds the threshold (col. 10, lines 29-38).
It would have been obvious to incorporate the teachings of Gupta into the teachings of Beller, Gao, Wang and Agarwal for the purpose of forming a good match relevant to the question.
Allowable Subject Matter
6.	Claims 3 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims (claims 1 and 13) and any intervening claims (claims 2 and 4). Claims 4 and 21 objected because they depend on objected claims 3 and 15.
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-5, 13-15, and 21-24 have been considered but are moot because the new ground of rejection.
	With respect to the 101 rejections, Applicant argues that “the present claims provide a clear and distinct improvement to an existing technology or technological field, for example, automated chatting through artificial intelligence” and “…forming a new QA pair based on a question matching score between a first word of obtained plain text and each respective reference question in a set of reference questions of a set of stored reference QA pairs, updates the set of stored reference QA pairs to include the new QA pair, improving such automated chatting”. Examiner respectfully submits that artificial intelligence is not recited in the claims and using general/generic machine learning models/neural networks for chatting is well-known, routine, and conventional. The chatting through artificial intelligence and the steps of forming a new QA pair based on a question matching score between a first word of obtained plain text and each respective reference question in a set of reference questions of a set of stored reference QA pairs, updates the set of stored reference QA pairs to include the new QA pair are also not performing some complex operations that would be precluded from human performance.
	With respect to the 103 rejections, Applicant argues that prior arts of record do not teach “form a new QA pair based on a set of stored QA pairs…updating the set of stored QA pairs to include the new QA pair“. Examiner respectfully disagrees. The claims contains subject matter “forming a new QA pair…” which was not described in the specification. Newly amend limitations “updating the set of stored QA pairs to include the new QA pair” taught by Agarwal in paragraphs 0039, 0044, 0050-0051; and the other limitations of the claims taught by Beller and Gao (please refers to the above rejections).
	With respect to dependent claims 2-5, 14-15, and 21-24, Applicant argues that they include patentable subject matter beyond that recited in their respective based claims and are allowable for at least those reasons stated above. Examiner respectfully disagrees. Please refers the above rejections of the base claims and the dependent claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652